 



EXHIBIT 10.3

General Description of Special Cash Bonus for Employees and Executives of
Nortel Networks Corporation and Nortel Networks Limited

The Boards of Directors of Nortel Networks Corporation and Nortel Networks
Limited and their Joint Leadership Resources Committee have approved a “Return
to Profitability” bonus program to further align the interests of employees with
the interests of shareholders in meeting the corporate objective of achieving
and maintaining profitability. Under this program, substantially all employees
will receive a special cash bonus if Nortel Networks Corporation achieves
profitability for a single fiscal quarter. However, the payment of the full
bonus for senior executives will require that Nortel Networks Corporation
maintains profitability for four consecutive fiscal quarters, on a cumulative
basis. For the purposes of this program, “profitability” is defined as positive
pro forma earnings from continuing operations, as reported by Nortel Networks
Corporation in its earnings press release(s) for the applicable quarter or
quarters, on a cumulative basis. The special cash bonus will only be payable to
employees who are actively employed by Nortel Networks Limited or any other
direct or indirect subsidiaries of Nortel Networks Corporation, on the last day
of the applicable fiscal quarter or quarters in respect of which this bonus is
payable.

The special cash bonus for eligible employees (other than senior executives)
will be payable in full, if and when Nortel Networks Corporation first achieves
profitability for a single fiscal quarter (which may include the fourth fiscal
quarter of 2002), provided that this is achieved by the end of 2003.

The special cash bonus for senior executives will be in an aggregate potential
amount, based on a multiple of base salary, to be determined by the Boards of
Directors of Nortel Networks Corporation and Nortel Networks Limited and their
Joint Leadership Resources Committee. For each such senior executive, the first
portion, in an amount up to 20% of the aggregate potential amount, will be
payable if and when Nortel Networks Corporation first achieves profitability for
a single fiscal quarter, provided that this is achieved by the end of 2003. The
second portion, in an amount up to 40% of the aggregate potential amount, will
be payable if and when Nortel Networks Corporation achieves and maintains
profitability for two consecutive fiscal quarters on a cumulative basis, which
may include the fiscal quarter in respect of which the first portion is payable
(but not the fourth quarter of 2002). The third and final portion, in an amount
up to 40% of the aggregate potential amount, will be payable if and when Nortel
Networks Corporation achieves and maintains profitability for four consecutive
fiscal quarters on a cumulative basis, which may include the two consecutive
fiscal quarters in respect of which the second portion is payable. Neither the
second nor third portions of the bonus will be payable if the applicable payment
performance criteria have not been satisfied by the end of 2004. In addition, if
the first portion does not become payable (as a result of not achieving
profitability for a single fiscal quarter by the end of 2003), then none of the
second or third portions of the bonus will be payable.

